Case 1:15-cv-23486-JB Document 128 Entered on FLSD Docket 03/07/2019 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


                                CASE NO. 15-23486-CIV-FAM


 Julio Hernandez Hernandez and all
 others similarly situated under 29 U.S.C.
 216(B),

        Plaintiffs,

           v.

 Acosta Tractors Inc,
 Felix F. Acosta,
 Alex Ros,

       Defendants.
 _____________________________________/



                                        Mediation Report


 A mediation conference was held before the undersigned mediator on March 6, 2019, at 3:00 pm
 at Gunster, Yoakley & Stewart, P.A., 600 Brickell Avenue, Suite 3500, Miami, FL 33131. All
 parties and counsel attended. No agreement was reached.



 Dated: March 7, 2019.
Case 1:15-cv-23486-JB Document 128 Entered on FLSD Docket 03/07/2019 Page 2 of 2




                                          Respectfully submitted,



                                          s/ Sarah Clasby Engel
                                          Sarah Clasby Engel, P.A.
                                          Florida Bar No. 991030
                                          sarah@engel-firm.com
                                          THE ENGEL FIRM
                                          2665 S. Bayshore Drive, Suite 220
                                          Coconut Grove, Florida 33133
                                          Telephone: (786) 235-8419
                                          Facsimile: (786) 235-8420
                                          Mediator

 Copies furnished to:
 Counsel of Record
